Citation Nr: 1208001	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee (to include total knee arthroplasty), to include as secondary to a left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for degenerative joint disease of the right knee.

The Board notes that additional VA medical records, which have not been considered by the RO, have been added to the record.  The AOJ will have an opportunity to consider these records while the appeal is being considered on remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2009 statement, the Veteran reported that he had an upcoming appointment at the VA Medical Center in Kansas City (Kansas City VA) with Dr. Brian R. Duncan, to discuss whether his left knee disability was related to his right knee disability, and requested that records of the appointment be obtained.  There are no clinical records of this treatment currently associated with the claims file.  In a February 2012 statement, the Veteran's representative requested that current treatment records from the Kansas City VA dated from April 2009 to the present be obtained.  See February 2010 Motion to Remand.

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

The Board also notes that the Veteran was afforded a VA examination in response to his claim in December 2007.  The examiner opined that the Veteran's degenerative joint disease of the right knee with effusion was more likely than not secondary to a previous injury that occurred post military service.  He also opined that the Veteran's right knee disability was not "made worse" by his service-connected left knee disability.  However, he did not provide a rationale for his opinion that the right knee disability was not aggravated by the left knee disability.  Therefore, the Board finds that the opinion is inadequate for rating purposes.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").

As such, the Board has determined that VA has a duty to assist by seeking another medical opinion as to the etiology of the Veteran's current right knee disability.  See 38 C.F.R. § 4.2 (2011).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding medical records from the VA Medical Center in Kansas City, dated from April 2009 to the present, including any records of an appointment with Dr. Brian R. Duncan in September 2009.  

2.  Then, afford the Veteran a VA examination to determine the etiology of his current degenerative joint disease of the right knee.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should provide an opinion as to whether the Veteran's current right knee degenerative joint disease is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee degenerative joint disease was caused or aggravated by his service-connected left knee disability.

If the right knee disability is found to be aggravated by the service-connected left knee disability, the examiner should, to the extent possible, describe the baseline level of the right knee disability prior to any such aggravation by the service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so.

3.  Following completion of all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.

4.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

